HOOK, Circuit Judge,
after stating the case as above, delivered' the opinion of the court.
Although other questions are presented bv counsel for plaintiff in error, the case turns upon the admissibility, to establish the claim of res adjudicata, of the judgments of the district and supreme courts of the Chickasaw Nation, and of the extrinsic evidence which was received to show.the connection of the present parties with that litigation, and the issues which were involved and determined therein. Those judgments and the explanatory evidence were admitted by the trial court, and the jury were fully justified in finding therefrom that the title now in dispute was in issue and was determined in the action in the Indian courts, which possessed jurisdiction of the subject-matter and of the parties.
The judgment entries received in evidence are brief and somewhat indefinite, but they sufficiently indicate that the prior action proceeded to final judgment. It is not our province to prescribe how a tribunal of another jurisdiction shall conduct its proceedings, or the language in which its conclusions shall be expressed. It is sufficient, in a plea of res adjudicata, if the record of the court having cognizance of the prior cause has finally disposed of it upon the merits. Nor need the issues which were determined appear in the entry of the judgment. Resort may be had to the pleadings for that information, and, if they do not afford it, evidence aliunde is admissible. It is well settled that, when necessary, extrinsic evidence may be received to establish the identity of the issues involved and determined with those which it is sought to again litigate, as well as to show the identity of the parties, or their relation of privity. Young v. Black, 7 Cranch, 565, 3 L. Ed. 440; Washington, etc., Packet Co. v. Sickles, 24 How. 333, 16 L. Ed. 650; Miles v. Caldwell, 2 Wall. 35, 17 L. Ed. 755; Packet Co. v. Sickles, 5 Wall. 580, 18 L. Ed. 550; Campbell v. Rankin, 99 U. S. 261, 25 L. Ed. 435; Burthe v. Denis, 133 U. S. 514, 522, 10 Sup. Ct. 335, 33 L. Ed. 768; Doty v. Brown, 4 N. Y. 71, 53 Am. Dec. 350; McGrath v. Seagrave, 2 Allen, 443, 79 Am. Dec. 797; Estill v. Taul, 2 Yerg. 467, 24 Am. Dec. 498; Emery v. Fowler, 39 Me. 326, 63 Am. Dec. 627.
*556In Washington, etc., Packet Co. v. Sickles, supra, the court approved of the admission of brief docket entries of a verdict and judgment, and extrinsic evidence that they were based upon the same matters then in litigation. It was said:
“The defendants objected to these docket entries as evidence of a verdict and judgment, but insisted they were simply memoranda or minutes, from which a record of a verdict and judgment were to be made. It appears that in the courts of this District, as in Maryland, the docket stands in the place of, or perhaps is, the record, and receives here all the consideration that is yielded to the formal record in other states. These memorials of their proceedings must be intelligible to the court that preserves them, as their only evidence, and we cannot, therefore, refuse to them faith and credit.”
In McGrath v. Seagrave, supra, the court affirmed the admission, to prove a judgment, of the papers and minutes and the explanatory evidence of the magistrate; the record not having been extended.
In Miles v. Caldwell, supra, it was said:
“We are of opinion that the prevailing doctrine of the courts at present is that, whenever the form of the issue in the trial relied on as an estoppel Is só vague that it does not determine what questions of fact were submitted to the jury under it, it is competent to prove by parol testimony what question or questions of fact were before the jury, and were necessarily passed on by them.”
In Estill v. Taul, supra, the court said:
"Parol evidence is admissible to show the fact or issue tried and determined toy the justice. It is even so in cases where the pleadings are in writing, but the judgment general and uncertain. It must be so of necessity where the defense is not on paper.”
It is equally clear that if the judgment is in general terms, and the pleadings are lost, parol evidence should be received to prove what was adjudicated. It appears to have been the settled practice of the courts of the Chicksaw Nation to rely almost entirely upon the pleadings for a description of the subject-matter of the controversy; and, when a cause was'appealed from the district court to the Supreme Court, the record sent up consisted of the .original pleadings and a transcript of the evidence, all of which were returned to the former court upon the disposition of the appeal. It was shown in the case at bar that after the judgment of the district court was affirmed on appeal, and the pleadings and transcript were returned to it, they were lost or destroyed by fire. The evidence concerning the issue involved in that action which was admitted by the court below was therefore the best obtainable.
Holford contends that under no circumstances should land known as the “Boon Holford Tract” have been included in the judgment against him, for the reason that Margaret James, his grantor, acquired it by purchase from Boon Holford years before the present controversy arose. But we do not understand that it was so included. While there is some confusion in the record before us regarding the matter, it appears to be settled by a plat which was received in evidence, and agreed to by the parties to the cause as correctly representing the property in controversy and the surroundings. The tract marked, “Sold by Boon Holford to Margaret E." James,” is not included in that designated as “Property *557in Controversy,” and we so construe the judgment which was rendered. Moreover, this construction is in accord with the description of the property in controversy contained in plaintiffs’ complaint, wherein it is alleged to be bounded on the south by the Margaret James farm.
The judgments of the United States Court of Appeals and of the United States Court for the Southern District of the Indian Territory are affirmed.